As filed with the Securities and Exchange Commission on September 10 , 201 5 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCELERIZE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-3858769 (I.R.S. Employer Identification No.) 20irch Street, Suite 250 Newport Beach, California 92660 Telephone: (949) 515-2141 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Harvard Business Services, Inc. 16192 Coastal Highway
